Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nong-Qiang Fan on August 16, 2022.
In the claim:

In claim 18, Line 13, replace “second gate-strip”, with – third gate-strip --.

In claim 18, Line 17, replace “third gate-strip”, with – fourth gate-strip --.

In claim 19, Line 2, replace “fourth gate-strip”, with – fifth gate-strip --.

In claim 20, Line 1, replace “second gate-strip”, with – third gate-strip --.

In claim 20, Line 2, replace “fourth gate-strip”, with – fifth gate-strip --.




Allowable Subject Matter
3.	Claims 1-20 are allowed over prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the integrated 
circuit/ method having combinations of features as recited in independent claims 1, 11, 
and/or 18 - wherein claims 2-10 depend directly and/or indirectly from claim 1, wherein 
claims 12-17 depend directly and/or indirectly from independent claim 11, and wherein 
claims 19 and 20 depend directly and/or indirectly from independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851